Citation Nr: 0805737	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters




INTRODUCTION

The veteran served active military duty from November 1972 
until he was honorably discharged in December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an acquired psychiatric disorder in service or 
for many years thereafter.  

2.  The veteran currently is not shown to have a competent 
diagnosis of PTSD due to any verified stressor event or other 
potentially verifiable incident of his period of active 
service.  

3.  The currently demonstrated anxiety disorder and any 
depressive disorder are not shown to be due to any event or 
incident of the veteran's active service.  



CONCLUSION OF LAW

The veteran does not have an innocently acquired psychiatric 
disability, to include PTSD, an anxiety disorder or a 
depressive disorder, due to disease or injury that was 
incurred in or aggravated by active military duty; nor may 
any psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In November 2005, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a relevant VA examination was 
conducted in March 2004 and that there is also relevant 
private medical evidence on file.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

A careful review of the service medical records does not 
reveal any diagnosis or treatment for a psychiatric disorder 
during the veteran's period of active duty.  

The service medical records do show that, in April 1974, the 
veteran was treated for a knee injury after being struck by a 
chain for.  In September 1974, he was treated after being 
struck in the face by a high-pressure air hose.  

The post-service medical evidence on file contains evidence 
both for and against the claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  

The evidence in favor of the claim consists of a notation in 
a treatment record in June 2000, a statement from a doctor 
dated in November 2003, and a statement from a licensed 
clinical social worker with VA dated in October 2005.

The first mention of any psychiatric symptoms was in June 
2000 when a notation was recorded: "strange things 
happening, ? anxiety."  The medical record goes on to detail 
symptoms relating to the veteran's previously diagnosed 
condition of chronic obstructive pulmonary disease (COPD), 
such as dizziness, passing out, palpitation and syncope.  

The veteran was diagnosed with chronic and severe PTSD and 
recurrent, moderate major depression in November 2003 by a 
psychiatrist who reported that the veteran reported symptoms 
of PTSD since sustaining the injuries in service.  

Further, an October 2005 statement from a licensed clinical 
social worker stated that he had been treating the veteran 
for PTSD and depression since March 2005 with VA.  He opined 
that the PTSD was related to a head injury that occurred in 
service in 1974 and the veteran had ongoing PTSD issues since 
the incident.  

The evidence against the veteran's claim are separate VA 
examinations in February and March 2004 and records referable 
to treatment rendered by a VA psychiatrist .in 2005.  

The VA examination in February 2004 noted that the veteran 
had had bad thoughts about himself and poor sleep and had bad 
dreams about the air hose incident in service, his kids' 
problems and things going on in his life.  He stated that he 
worried about everything.  

The VA examiner deferred the diagnosis and referred the 
veteran for more testing.  He stated that the veteran had 
described having some nightmares and intrusive thoughts, had 
low self-confidence and felt discouraged, down and hopeless.  

After the VA examiner reviewed the psychological testing 
results, he subsequently diagnosed the veteran with a 
generalized anxiety disorder with depression in March 2004.  

At the March 2004 VA examination, the veteran was noted to 
have been given the Minnesota multiphasic personality 
inventory-II, trauma symptom inventory, and the Mississippi 
scale for PTSD tests.  The VA examiner noted that he had 
reviewed the claims file before writing his report.  

In this report, the VA doctor noted the veteran's protracted 
treatment for COPD and  his prominent concern for pain 
control.  

During the clinical interview, the experiences the veteran 
complained of were similar to those described above in Dr. 
L.'s statement, including loss of sleep and appetite, 
hallucinations and "crazy dreams."  The VA doctor noted 
that the veteran said he re-experienced the air hose accident 
every time he heard "air sounds."  

Based on the VA examiner's review of the claims file, the 
tests given and the interview with the veteran,  a diagnosed 
of anxiety disorder due to chronic obstructive pulmonary 
disease was rendered in March 2004.  

The VA examiner added that the test results were invalid and 
suggestive of over reporting of psychiatric symptoms or an 
over-endorsement of psychopathology.  However, the 
Mississippi test suggested a possible PTSD diagnosis.  

In rendering his diagnosis, the VA examiner stated that the 
data did not appear to support a diagnosis of PTSD, but 
rather supported a diagnosis for anxiety disorder associated 
with his diagnosed medical condition, COPD.  

The VA examiner added that all of the veteran's symptoms were 
accounted for by the diagnosis of anxiety disorder, including 
the dreams of the air hose incident that the examiner 
attributed to the veteran's current state of helplessness due 
to his COPD diagnosis.  

Finally, the recent VA treatment records from 2005 show that 
the treating licensed clinical social worker noted that the 
veteran had a history of depression with some PTSD symptoms.  
A clinical impression of anxiety disorder was also reported.  
Significantly, the reports do note that the veteran becoming 
"tearful, talking about physical limitations."  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Based on review of the record, the Board finds the recent VA 
examination and treatment records to be more probative than 
the evidence submitted by the private doctor and the licensed 
clinical social worker.  

The private doctor in this regard is not shown to have 
reviewed the claims file and based his diagnosis primarily on 
the history provided by the veteran in a one time visit.  The 
statement from the VA licensed clinical social worker 
reported a history treatment for PTSD, but the actual 
treatment reports only show that the veteran was being seen 
for symptoms of PTSD.  

Of particular note, the VA psychiatrist supervising the 
social worker's regimen with the veteran, while acknowledging 
there were PTSD symptoms, did not offer a diagnosis of PTSD.  
Rather the treating physician noted only that the veteran had 
an anxiety disorder.  

In contrast, both VA examiners examined the veteran and 
reviewed the claims file before rendering their opinions.  
However, neither VA examiner was able to diagnose PTSD or 
causally link any current innocently acquired psychiatric 
disorder to the veteran's service.  The diagnosis was that of 
anxiety disorder due to COPD.  

Consequently, on this record, the claim of service connection 
for an innocently acquired psychiatric disorder, to include 
PTSD, an anxiety disorder or a depressive disorder, must be 
denied.  

Due consideration has been given to the assertions of the 
veteran.  Although the veteran can provide competent evidence 
as to his observations, he cannot provide competent evidence 
to establish a current diagnosis or render an opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


